DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 21, 31, and 38, amended on 2/10/2021, are acknowledged by the examiner.   

Response to Arguments 
Presented arguments with respect to claims 21, 31, and 38, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 21-31 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 8,139,098 B2), (“Carter”), in view of Klingenberg (US Patent 7,765,131 B2), (“Klingenberg”), in view of Wilf (US Patent 7,184,100 B2), (“Wilf”).
Regarding claim 21, Carter meets the claim limitations as follow.
A method (i.e. a method) [Carter: col. 2, line 66] of monitoring (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2] an entry (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20] to a structure (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2] for a security and automation system ((i.e. security Door Phone) [Carter: col. 1, line 40]; (i.e. an audio-video communication system) [Carter: col. 1, line 58-59]; (i.e. DVMS) [Carter: col. 4, line 55; Fig. 6-14]; (i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form) [Carter: col. 16, lines 1-3]) using a doorbell camera ((i.e. an audio-video communication system comprises a wireless exterior module located proximate an entrance, a computerized controller running a software application and a remote peripheral device. The wireless exterior module includes a proximity sensor for detecting a person at the entrance, a video camera for recording an image of the person at the entrance) [Carter: col. 1, line 58-64, Fig. 6-14]; (i.e. a camera located proximate the entrance) [Carter: col. 3, line 8-9]; (i.e. at the front door) [Carter: col. 12, line 46]), comprising: detecting (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57], by the doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. video of the first person at the entrance recorded using a camera located proximate the entrance) [Carter: col. 3, lines 7-9]), a delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. for example, a delivery or repair person) [Carter: col. 1, line 29-30]) located within a first pre-determined distance from the doorbell camera ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) based at least in part on a movement ((i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. motion is detected) [Carter: col. 16, line 10]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8])  of the delivery person  ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) within the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14], wherein the movement of the delivery person is at least in part towards the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by the proximity sensor. The proximity sensor activates the camera capturing video of the person. When the person moves out of range the camera recording stops. Hence the video capturing activation indicates that the movement of the person towards the entrance and it is within the range of the proximity sensor); analyzing images (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8] of the delivery person (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65] captured by the doorbell camera ((i.e. The camera 210 includes a motion sensor that triggers video recording with 20 surveillance image quality, refreshing its image 30 frames per second, and includes a charge coupled device sensor to compensate for low light conditions) [Carter: col. 15, line 19-23]; (i.e. The doorbell module includes a depressible button and a micro-camera) [Yeh: abstract]) to identify ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23]) a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) based at least in part on analyzing the images ((i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer) [Carter: col. 7, line 60-63]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]), triggered by the detecting ((i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]) that the delivery person is located at the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14] from the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by a proximity sensor. Hence the proximity sensor can be set to detect the person in a certain range outside of the entry and before the person enters the entry); identifying ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23])  a presence of a package carried by the delivery person  (i.e. a delivery or repair person) [Carter: col. 1, line 29-30] based at least in part on analyzing the images ((i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65]); and broadcasting instructions to the delivery person ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) to deliver the package to a designated location at or near the entry to the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]).  
Carter does not explicitly disclose the following claim limitations (Emphasis added).
A method of monitoring an entry to a structure for a security and automation system using a doorbell camera, comprising: detecting, by the doorbell camera, a delivery person located within a first pre-determined distance from the doorbell camera based at least in part on a movement of the delivery person within the first pre-determined distance, wherein the movement of the delivery person is at least in part towards the entry of the structure; analyzing images of the delivery person captured by the doorbell camera to identify a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person based at least in part on analyzing the images, triggered by the detecting that the delivery person is located at the first pre-determined distance from the entry of the structure; identifying a presence of a package carried by the delivery person based at least in part on analyzing the images; and broadcasting instructions to the delivery person to deliver the package to a designated location at or near the entry to the structure.  
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
organization associated with the delivery person ((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg:  col. 19, line 62-66; Note: Fig. 6 illustrates a DAF, which is used by a UPS personnel carrier.  The top right corner of this form includes the UPS logo.  Since the DAF is used by the UPS carrier, the security system can capture the DAF when it is presented and the UPS logo can be identified]; (i.e. PLD information may be communicated to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6];  (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]) based at least in part on analyzing the images ((i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. PLD information may be communicated
to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6]; (i.e. the consignor may require that all consignees provide "live" or in-person signatures for release of a package, and would provide this information as a standing delivery preference to the carrier) [Klingenberg:  col. 5, line 31-36]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]),((i.e. the carrier to gain custody of the package) [Klingenberg:  col. 1, line 35-36]; (i.e. the carrier to deliver the package) [Klingenberg:  col. 2, line 26-27]; (i.e. carriers for delivery of an item, such as a parcel or package, by a common carrier) [Klingenberg:  col. 1, line 15-16] ; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]) ((i.e. The delivery instructions can include, for example, the specific location at the delivery address where a package may be left) [Klingenberg: col. 11, line 31-33]; (i.e. indicate one of a variety of locations where the package could be left, including with the front desk or concierge of the apartment building.) [Klingenberg: col. 11, line 55-57]; (i.e. packages should be left on a table at the front door) [Klingenberg:  col. 31, line 57]; (i.e. packages can be left on the front porch) [Klingenberg:  col. 33, line 2-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to detect the delivery person and inform he/she the location that package should be left.  

In the same field of endeavor, Wilf further discloses the claim limitation as follows:
((i.e. FIG. 8 is a flow chart for detecting logo graphics regions in a video image sequence) [Wilf:  col. 5, line 1-2; Fig. 8]; (i.e. A special logo detection process is outlined in FIG. 8. The video frame is subtracted by frame subtraction module 820, after the frame delay (block 810). Static elements such as logos are detected after the difference thresholding) [Wilf:  col. 9, line 50-55]; (i.e. several types of logos can be detected by the text process) [Wilf:  col. 9, line 47-48]), ;   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg with Wilf to program the system to detect a logo of in the video sequence.  
Therefore, the combination of Carter and Klingenberg will enable the security system to inform the user whether the delivery person is the expected one [Carter: col. 9, line 30-37; col. 10, line 1-9; col. 19, line 7-10].

Regarding claim 22, Carter meets the claim limitations as set forth in claim 22.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], further comprising: determining an identity ((i.e. the computerized controller includes an image recognition module 65 for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 3, lines 63-65]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004])  of the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) associated with the retailer or the delivery organization based at least in part on analyzing the images (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8].
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, further comprising: determining an identity of the delivery person associated with the retailer or the delivery organization based at least in part on analyzing the images.   
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to detect the delivery person and inform he/she the location that package should be left.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a proper and safe place.    

Regarding claim 23, Carter meets the claim limitations set forth in claim 22.Carter further meets the claim limitations as follow.
The method of claim 22 (i.e. a method) [Carter: col. 2, line 66], further comprising: retrieving an image of the delivery person ((i.e. In still a further feature, a transceiver includes the transmitter for communicating sounds and images of the person at the entrance and the receiver for receiving communications at the wireless exterior module. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 60-65] (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]) provided by the retailer or the delivery organization associated with the delivery person; and comparing ((i.e. image recognition) [Carter: col. 12, line 35]; (i.e. the computerized controller includes an image recognition module 65 for identifying at least one of faces, eyes, and fingerprints.) [Carter: col. 2, line 63-65]) one or more images of the delivery person captured by the doorbell camera (i.e. The camera 210 includes a motion sensor that triggers video recording with 20 surveillance image quality, refreshing its image 30 frames per second, and includes a charge coupled device sensor to compensate for low light conditions) [Carter: col. 15, line 19-23]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the camera zooming an image of the person at the entrance) [Carter: col. 20, lines 47-48]) to the retrieved image (i.e. In still a further feature, a transceiver includes the transmitter for communicating sounds and images of the person at the entrance and the receiver for receiving communications at the wireless exterior module. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 60-65], wherein analyzing the images comprises the comparing (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37].  
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 22, further comprising: retrieving an image of the delivery person provided by the retailer or the delivery organization associated with the delivery person; and comparing one or more images of the delivery person captured by the doorbell camera to the retrieved image, wherein analyzing the images comprises the comparing.  
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
retrieving an image of the delivery person ((i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. driver’s license) [Klingenberg:  col. 9, line 32]) provided by the retailer or the delivery organization associated with the delivery person ((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to validate the delivery person’s identification.  
Therefore, the combination of Carter and Klingenberg will enhance security for users.

Regarding claim 24, Carter meets the claim limitations as set forth in claim 21.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], further comprising: broadcasting a message comprising a notification that ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) is being recorded based at least in part on identifying the presence of the package ((i.e. an audio-video communication system comprises a wireless exterior module located proximate an entrance, a computerized controller running a software application and a remote peripheral device. The wireless exterior module includes a proximity sensor for detecting a person at the entrance, a video camera for recording an image of the person at the entrance) [Carter: col. 1, line 58-64, Fig. 6-14]; (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004]).  

Regarding claim 25, Carter meets the claim limitations as set forth in claim 21.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], wherein the designated location at or near the entry to the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]) comprises a secured storage component.
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the designated location at or near the entry to the structure comprises a secured storage component.
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the designated location at or near the entry to the structure comprises a secured storage component ((i.e. a secure lockbox may be provided for deposit of the package) [Klingenberg:  col. 1, line 58-59]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to inform the delivery person about a security lock box.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a safe place.  

Regarding claim 26, Carter meets the claim limitations as set forth in claim 21.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], further comprising: requesting (i.e. a prompt for requesting information from a visitor a request instructing a visitor as to their choices in leaving a message or contacting a declared user) [Carter: col. 9, line 33-36], by the doorbell camera ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), that the delivery person input information ((i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]), wherein the instructions are broadcast to the delivery person based at least in part on the information ((i.e. a prompt for requesting information from a visitor a request instructing a visitor as to their choices in leaving a message or contacting a declared user) [Carter: col. 9, line 33-36]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office) [Carter: col. 6, lines 42-44]).

Regarding claim 27, Carter meets the claim limitations as set forth in claim 26.Carter further meets the claim limitations as follow.
The method of claim 26 (i.e. a method) [Carter: col. 2, line 66], wherein the information comprises a tracking comprises a tracking number associated with the package, an employee identification code, or both.  
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 26, wherein the information comprises a tracking comprises a tracking number associated with the package, an employee identification code, or both.  

wherein the information comprises a tracking comprises a tracking number associated with the package, an employee identification code, or both (i.e. Such information may include identification of the package (e.g., via a tracking number), requests regarding when the package should be delivered on the day of delivery, where it should be placed at the delivery address, or other special handling information) [Klingenberg:  col. 4, line 45-50]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to inform the delivery person about a security lock box.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a safe place.  

Regarding claim 28, Carter meets the claim limitations as set forth in claim 21.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], wherein analyzing the images comprises (i.e. a software application that analyzes the video images) [Carter: col. 16, line 7-8]: identifying (i.e. identifying) [Carter: col. 2, line 65] an email delivery confirmation (i.e. The software application also is configured to send voice, text, and video messages via email) [Carter: col. 9, line 65-66] associated with the package, the retailer or the delivery organization, or both; identifying (i.e. identifying) [Carter: col. 2, line 65] a tracking number in the email delivery confirmation; and confirming a validity of the email delivery confirmation (i.e. The DVS application 242 can be set to send a message to a cell phone or another computer. The phone email trigger 2207 sets this parameter, and the email address is entered into phone email address parameter 2207) [Carter: col. 17, line 4-8] and the tracking number.
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein analyzing the images comprises: identifying an email delivery confirmation associated with the package, the retailer or the delivery organization, or both; identifying a tracking number in the email delivery confirmation; and confirming a validity of the email delivery confirmation and the tracking number.  
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. Such information may include identification of the package (e.g., via a tracking number), requests regarding when the package should be delivered on the day of delivery, where it should be placed at the delivery address, or other special handling information) [Klingenberg:  col. 4, line 45-50; Figs 8, 13, 16]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30] ; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]); identifying a tracking number (i.e. Such information may include identification of the package (e.g., via a tracking number), requests regarding when the package should be delivered on the day of delivery, where it should be placed at the delivery address, or other special handling information) [Klingenberg:  col. 4, line 45-50] in the email delivery confirmation ((i.e. confirm his email address 1110 to ensure that the CSS 104 can send the notification to the consignee) [Klingenberg:  col. 10, line 36-37; Figs. 8, 13, 16]; (i.e. This unique identifier can then be verified by the CSS 104 communicating or accessing a third party database to confirm or verify the information. In general, in any process herein described, whether associated with registration or other aspects of the present invention, and whether occurring via website, telephone, or other access methods, the carrier may require the user to provide authentication information prior to accepting and processing input affecting the delivery of a package) [Klingenberg:  col. 4, line 45-50; Figs. 8, 13, 16]); and confirming a validity of the email delivery confirmation (i.e. confirm his email address 1110 to ensure that the CSS 104 can send the notification to the consignee) [Klingenberg:  col. 10, line 36-37; Figs. 8, 13, 16] and the tracking number  (i.e. Such information may include identification of the package (e.g., via a tracking number), requests regarding when the package should be delivered on the day of delivery, where it should be placed at the delivery address, or other special handling information) [Klingenberg:  col. 4, line 45-50; Figs. 8, 13, 16].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to send emails for confirmation about the packages.  
Therefore, the combination of Carter and Klingenberg will enable the package to be handle properly [Klingenberg:  col. 4, line 45-50; Figs. 8, 13, 16].  

Regarding claim 29, Carter meets the claim limitations as set forth in claim 21.Carter further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Carter: col. 2, line 66], further comprising: identifying (i.e. identifying) [Carter: col. 2, line 65];, by the doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. a camera located proximate the entrance); (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), a suggested security action for the security ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39])  and automation system ((i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form)) [Carter: col. 16, lines 1-3]; (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected) [Carter: col. 19, line 17-20]; (i.e. The method also may include tracking how many times the wrong code is entered; checking if the maximum allowed number of wrong entries have been made; and, when the maximum number of wrong entries is reached, either automatically calling a designated party and/or removing access privileges) [Carter: col. 11, line 31-46]) to perform based at least in part on the analyzing ((i.e. The camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form) [Carter: col. 16, lines 1-3]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, lines 7-8]); and transmitting ((i.e. a transmitter for communicating sounds and images of the person at the entrance, and a receiver for receiving communications at the wireless exterior module) [Carter: col. 2, lines 23-25]) the suggested security action to the security and automation system ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]), wherein the instructions are broadcast (i.e. the speaker broadcasts) [Carter: col. 10, line 48] to the delivery person ((i.e. instructing a visitor as to their choices) [Carter: col. 9, lines 34-35]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) based at least in part on transmitting ((i.e. a transmitter for communicating sounds and images of the person at the entrance, and a receiver for receiving communications at the wireless exterior module) [Carter: col. 2, lines 23-25]) the suggested security action ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]).  

Regarding claim 30, Carter meets the claim limitations as set forth in claim 29.Carter further meets the claim limitations as follow.
The method of claim 29 (i.e. a method) [Carter: col. 2, line 66], further comprising:
transmitting (i.e. transmitting) [Carter: col. 18, lines 38], in response to identifying the suggested security action ((i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor.) [Carter: col. 14, line 62-64]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 13-14]), a message to a user associated with the security and automation system regarding the suggested security action (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected; the system 2100 allows users having the proper privileges to remotely permit entrance to a building; the system 2100 can be customized to reflect holidays, special occasions, and various levels of security) [Carter: col. 19, lines 17-23].
 
Regarding claim 31, Carter meets the claim limitations as follow.
A doorbell camera ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]) for monitoring an entry to a structure ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form) [Carter: col. 16, lines 1-3]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]) of a security ((i.e. tailors the security/premise monitoring) [Carter: col. 9, line 38-39]; (i.e. security Door Phone) [Carter: col. 1, line 40]; (i.e. The system 100, in use, enables secure and effective monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]) and automation system ((i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form)) [Carter: col. 16, lines 1-3]; (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected) [Carter: col. 19, line 17-20]; (i.e. The method also may include tracking how many times the wrong code is entered; checking if the maximum allowed number of wrong entries have been made; and, when the maximum number of wrong entries is reached, either automatically calling a designated party and/or removing access privileges) [Carter: col. 11, line 31-46]) using a doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. a camera located proximate the entrance); (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), comprising: 
a processor (i.e. the personal computer) [Carter: col. 16, line 12]; 
a memory (i.e. computer readable medium) [Carter: col. 11, line 6] with the processor (i.e. A recording is actuated by the personal computer 80, and the 20 recording is stored in a computer-readable medium such as a database along with a beginning time-stamp.) [Carter: col. 10, lines 18-20]; and 
instructions stored in the memory (i.e. software can be executed at the personal computer) [Carter: col. 16, lines 11-12]; (i.e. stored in computer readable medium) [Carter: col. 11, line 6]), the instructions being executable by the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]):detect (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57], by the doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. video of the first person at the entrance recorded using a camera located proximate the entrance) [Carter: col. 3, lines 7-9]), a delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. for example, a delivery or repair person) [Carter: col. 1, line 29-30]) located within a first pre-determined distance from the doorbell camera ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) based at least in part on a movement ((i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. motion is detected) [Carter: col. 16, line 10]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8])  of the delivery person  ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) within the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14], wherein the movement of the delivery person is at least in part towards the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by the proximity sensor. The proximity sensor activates the camera capturing video of the person. When the person moves out of range the camera recording stops. Hence the video capturing activation indicates that the movement of the person towards the entrance and it is within the range of the proximity sensor); analyze images (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8] of the delivery person (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65] captured by the doorbell camera ((i.e. The camera 210 includes a motion sensor that triggers video recording with 20 surveillance image quality, refreshing its image 30 frames per second, and includes a charge coupled device sensor to compensate for low light conditions) [Carter: col. 15, line 19-23]; (i.e. The doorbell module includes a depressible button and a micro-camera) [Yeh: abstract]) to identify ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23]) a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) based at least in part on analyzing the images ((i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer) [Carter: col. 7, line 60-63]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]), triggered by the detecting ((i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2] that the delivery person is located at the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14] from the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by a proximity sensor. Hence the proximity sensor can be set to detect the person in a certain range outside of the entry and before the person enters the entry); identify ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23])  a presence of a package carried by the delivery person  (i.e. a delivery or repair person) [Carter: col. 1, line 29-30] based at least in part on analyzing the images ((i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65]); and broadcast instructions to the delivery person ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) to deliver the package to a designated location at or near the entry to the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]).  
Carter does not explicitly disclose the following claim limitations (Emphasis added).
A doorbell camera for monitoring an entry to a structure of a security and automation system, comprising: a processor; a memory coupled with the processor; and instructions stored in the memory, the instructions being executable by the processor to: detect, by the doorbell camera, a delivery person located within a first pre-determined distance from the doorbell camera based at least in part on a movement of the delivery person within the first pre-determined distance, wherein the movement of the delivery person is at least in part towards the entry of the structure; analyze images of the delivery person captured by the doorbell camera to identify a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person based at least in part on analyzing the images, triggered by the detecting that the delivery person is located at the first pre-determined distance from the entry of the structure; 
identify a presence of a package carried by the delivery person based at least in part on analyzing the images; and broadcast instructions to the delivery person to deliver the package to a designated location at or near the entry to the structure.
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg:  col. 19, line 62-66; Note: Fig. 6 illustrates a DAF, which is used by a UPS personnel carrier.  The top right corner of this form includes the UPS logo.  Since the DAF is used by the UPS carrier, the security system can capture the DAF when it is presented and the UPS logo can be identified]; (i.e. PLD information may be communicated to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13];  (i.e. PLD information may be communicated to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6];  (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]) based at least in part on analyzing the images ((i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. PLD information may be communicated
to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6]; (i.e. the consignor may require that all consignees provide "live" or in-person signatures for release of a package, and would provide this information as a standing delivery preference to the carrier) [Klingenberg:  col. 5, line 31-36]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]),((i.e. the carrier to gain custody of the package) [Klingenberg:  col. 1, line 35-36]; (i.e. the carrier to deliver the package) [Klingenberg:  col. 2, line 26-27]; (i.e. carriers for delivery of an item, such as a parcel or package, by a common carrier) [Klingenberg:  col. 1, line 15-16]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]) ((i.e. The delivery instructions can include, for example, the specific location at the delivery address where a package may be left) [Klingenberg: col. 11, line 31-33]; (i.e. indicate one of a variety of locations where the package could be left, including with the front desk or concierge of the apartment building.) [Klingenberg: col. 11, line 55-57]; (i.e. packages should be left on a table at the front door) [Klingenberg:  col. 31, line 57]; (i.e. packages can be left on the front porch) [Klingenberg:  col. 33, line 2-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to detect the delivery person and inform he/she the location that package should be left.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a proper and safe place.   
In the same field of endeavor, Wilf further discloses the claim limitation as follows:
((i.e. FIG. 8 is a flow chart for detecting logo graphics regions in a video image sequence) [Wilf:  col. 5, line 1-2; Fig. 8]; (i.e. A special logo detection process is outlined in FIG. 8. The video frame is subtracted by frame subtraction module 820, after the frame delay (block 810). Static elements such as logos are detected after the difference thresholding) [Wilf:  col. 9, line 50-55]; (i.e. several types of logos can be detected by the text process) [Wilf:  col. 9, line 47-48]), ;   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg with Wilf to program the system to detect a logo of in the video sequence.  


Regarding claim 33, Carter meets the claim limitations set forth in claim 31.Carter further meets the claim limitations as follow.
The doorbell camera of claim 31 ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]): determine an identity ((i.e. the computerized controller includes an image recognition module 65 for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 3, lines 63-65]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004]) of the delivery person ((i.e. In still a further feature, a transceiver includes the transmitter for communicating sounds and images of the person at the entrance and the receiver for receiving communications at the wireless exterior module. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 60-65] (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]) associated with the retailer or the delivery organization based at least in part on analyzing the images ((i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]).
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The doorbell camera of claim 31, wherein the instructions are further executable to instruct the processor to: determine an identity of the delivery person associated with the retailer or the delivery organization based at least in part on analyzing the images.
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to validate the delivery person’s identification.  
Therefore, the combination of Carter and Klingenberg will enhance security for users.

Regarding claim 34, Carter meets the claim limitations as set forth in claim 31.Carter further meets the claim limitations as follow.
The doorbell camera of claim 31 ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]): broadcast a message comprising a notification that ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) is being recorded based at least in part on identifying the presence of the package ((i.e. an audio-video communication system comprises a wireless exterior module located proximate an entrance, a computerized controller running a software application and a remote peripheral device. The wireless exterior module includes a proximity sensor for detecting a person at the entrance, a video camera for recording an image of the person at the entrance) [Carter: col. 1, line 58-64, Fig. 6-14]; (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004]).

Regarding claim 35, Carter meets the claim limitations as set forth in claim 31.Carter further meets the claim limitations as follow.
The doorbell camera of claim 31 ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]):request (i.e. a prompt for requesting information from a visitor a request instructing a visitor as to their choices in leaving a message or contacting a declared user) [Carter: col. 9, line 33-36], by the doorbell camera ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), that the delivery person input information ((i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]), wherein the instructions are broadcast to the delivery person based at least in part on the information ((i.e. a prompt for requesting information from a visitor a request instructing a visitor as to their choices in leaving a message or contacting a declared user) [Carter: col. 9, line 33-36]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office) [Carter: col. 6, lines 42-44]).

Regarding claim 36, Carter meets the claim limitations as set forth in claim 31.Carter further meets the claim limitations as follow.
The doorbell camera of claim 31 ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]):identify (i.e. identifying) [Carter: col. 2, line 65];, by the doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. a camera located proximate the entrance); (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), a suggested security action for the security ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39])  and automation system ((i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form)) [Carter: col. 16, lines 1-3]; (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected) [Carter: col. 19, line 17-20]; (i.e. The method also may include tracking how many times the wrong code is entered; checking if the maximum allowed number of wrong entries have been made; and, when the maximum number of wrong entries is reached, either automatically calling a designated party and/or removing access privileges) [Carter: col. 11, line 31-46]) to perform based at least in part on the analyzing ((i.e. The camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form) [Carter: col. 16, lines 1-3]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, lines 7-8]); and transmit ((i.e. a transmitter for communicating sounds and images of the person at the entrance, and a receiver for receiving communications at the wireless exterior module) [Carter: col. 2, lines 23-25]) the suggested security action to the security and automation system ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]), wherein the instructions are broadcast (i.e. the speaker broadcasts) [Carter: col. 10, line 48] to the delivery person ((i.e. instructing a visitor as to their choices) [Carter: col. 9, lines 34-35]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) based at least in part on transmitting ((i.e. a transmitter for communicating sounds and images of the person at the entrance, and a receiver for receiving communications at the wireless exterior module) [Carter: col. 2, lines 23-25]) the suggested security action ((i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. notifying one or more designated individuals or a security service if an alarm is activated or if a predetermined condition is otherwise detected by a sensor) [Carter: col. 14, line 62-64]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]; (i.e. Additionally, when setting up the software application, the administrator chooses, inter alia: a prompt for greeting a visitor; chooses an announcement that is to be given over a speaker within the interior when a visitor arrives; a prompt for requesting information from a visitor; a request instructing a visitor as to their choices in leaving a message or contacting a declared user; and the action that is to be performed by the computerized controller based on the input by the visitor. The administrator also tailors the security/premise monitoring response) [Carter: col. 9, lines 30-39]; (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 14-15]).  

Regarding claim 37, Carter meets the claim limitations as set forth in claim 31.Carter further meets the claim limitations as follow.
The doorbell camera of claim 31 ((i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. the system 100 is described in the context of a door answering system for receiving a person at a home or office)) [Carter: col. 6, lines 42-44]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]):
transmit (i.e. transmitting) [Carter: col. 18, lines 38], in response to identifying the suggested security action (i.e. The administrator may also set a level of security under which the system is to operate) [Carter: col. 9, lines 13-14], a message to a user associated with the security and automation system regarding the suggested security action (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected; the system 2100 allows users having the proper privileges to remotely permit entrance to a building; the system 2100 can be customized to reflect holidays, special occasions, and various levels of security) [Carter: col. 19, lines 17-23].

Regarding claim 38, Carter meets the claim limitations as follow.
A non-transitory computer-readable medium storing computer-executable code (i.e. software can be executed at the personal computer) [Carter: col. 16, lines 11-12]; (i.e. stored in computer readable medium) [Carter: col. 11, line 6]) for monitoring an entry to a structure for security ((i.e. tailors the security/premise monitoring) [Carter: col. 9, line 38-39]; (i.e. security Door Phone) [Carter: col. 1, line 40]; (i.e. The system 100, in use, enables secure and effective monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. a camera located proximate the entrance)) [Carter: col. 3, lines 8-9]; (i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form) [Carter: col. 16, lines 1-3]; (i.e. The monitoring application also can further include an option to designate that the digital camera transmit video and audio data to more than one member device of the wireless network) [Carter: col. 14, lines 53-56]) and automation system ((i.e. the camera automatically starts recording video, which is displayed on the camera webpage in the form of video images, typically in serial form)) [Carter: col. 16, lines 1-3]; (i.e. the system 2100 enables an alarm and or automated calls to designated institutions and individuals when there is a security breach detected) [Carter: col. 19, line 17-20]; (i.e. The method also may include tracking how many times the wrong code is entered; checking if the maximum allowed number of wrong entries have been made; and, when the maximum number of wrong entries is reached, either automatically calling a designated party and/or removing access privileges) [Carter: col. 11, line 31-46]), the code comprising instructions executable by a processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]): 
detect (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57], by the doorbell camera ((i.e. a video camera for recording an image of the person at the entrance) [Carter: col. 2, lines 19-20]; (i.e. video of the first person at the entrance recorded using a camera located proximate the entrance) [Carter: col. 3, lines 7-9]), a delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. for example, a delivery or repair person) [Carter: col. 1, line 29-30]) located within a first pre-determined distance from the doorbell camera ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) based at least in part on a movement ((i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. motion is detected) [Carter: col. 16, line 10]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8])  of the delivery person  ((i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14]; (i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. The set of digital video operating parameters may include parameters selected from the group of: a default camera position; a number of frames per second; sensitivity and threshold of a motion sensor; length of a session; frequency of motion detection; and sensitivity and threshold of the motion detector.) [Carter: col. 14, line 18-24]) within the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14], wherein the movement of the delivery person is at least in part towards the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by the proximity sensor. The proximity sensor activates the camera capturing video of the person. When the person moves out of range the camera recording stops. Hence the video capturing activation indicates that the movement of the person towards the entrance and it is within the range of the proximity sensor); analyze images (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8] of the delivery person (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65] captured by the doorbell camera ((i.e. The camera 210 includes a motion sensor that triggers video recording with 20 surveillance image quality, refreshing its image 30 frames per second, and includes a charge coupled device sensor to compensate for low light conditions) [Carter: col. 15, line 19-23]; (i.e. The doorbell module includes a depressible button and a micro-camera) [Yeh: abstract]) to identify ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23]) a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) based at least in part on analyzing the images ((i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer) [Carter: col. 7, line 60-63]; (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]), triggered by the detecting ((i.e. The camera 210 includes a motion sensor that triggers video recording with surveillance image quality) [Carter: col. 15, line 19-21]; (i.e. detecting the presence of a person or a moving object with an adjustable level of sensitivity and a trigger threshold for initiating video recording) [Carter: col. 15, line 55-57]; (i.e. monitoring and interacting with a visitor at a residence or business) [Carter: col. 10, line 1-2] that the delivery person is located at the first pre-determined distance (i.e. video recording of a visitor upon the sensing that a visitor is proximate the door, with the recording being viewed in real time) [Carter: col. 19, lines 8-10]; Fig. 6-14] from the entry of the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16] – Note: Carter discloses that a person is detected by a proximity sensor. Hence the proximity sensor can be set to detect the person in a certain range outside of the entry and before the person enters the entry); identify ((i.e. identifying) [Carter: col. 2, line 65]; (i.e. determine) [Carter: col. 11, line 23])  a presence of a package carried by the delivery person  (i.e. a delivery or repair person) [Carter: col. 1, line 29-30] based at least in part on analyzing the images ((i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8]; (i.e. In yet another feature, the computerized controller includes an image recognition module for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 2, line 63-65]); and broadcast instructions to the delivery person ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) to deliver the package to a designated location at or near the entry to the structure ((i.e. the detection of the presence of a visitor at the exterior of the home or office) [Carter: col. 10, line 3-4]; (i.e. wherein the presence of the person at the entrance is accomplished with a proximity sensor located proximate an entrance) [Carter: claim 21]; (i.e. The proximity sensor 26 activates the camera 22 upon detection of movement, which in turn relays an image or streaming video to the personal computer 80 where it is saved by the personal computer 80 in a database in association with a timestamp) [Carter: col. 7, line 60-64]; (i.e. When the visitor departs, and is out of the range of the proximity sensor 26, all recording is stopped and saved in the database record, along with an ending timestamp) [Carter: col. 11, line 14-16]).  
Carter does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable medium storing computer-executable code for monitoring an entry to a structure for security and/or automation systems, the code comprising instructions executable by a processor to: detect, by the doorbell camera, a delivery person located within a first pre-determined distance from the doorbell camera based at least in part on a movement of the delivery person within the first pre-determined distance, wherein the movement of the delivery person is at least in part towards the entry of the structure; analyze images of the delivery person captured by the doorbell camera to identify a vehicle, a uniform, a logo, or any combination thereof, of a retailer or a delivery organization associated with the delivery person based at least in part on analyzing the images, triggered by the detecting that the delivery person is located at the first pre-determined distance from the entry of the structure; 
identify a presence of a package carried by the delivery person based at least in part on analyzing the images; and broadcast instructions to the delivery person to deliver the package to a designated location at or near the entry to the structure.
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
organization associated with the delivery person ((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg:  col. 19, line 62-66; Note: Fig. 6 illustrates a DAF, which is used by a UPS personnel carrier.  The top right corner of this form includes the UPS logo.  Since the DAF is used by the UPS carrier, the security system can capture the DAF when it is presented and the UPS logo can be identified]; (i.e. PLD information may be communicated to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13];  (i.e. PLD information may be communicated to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6];  (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]) based at least in part on analyzing the images ((i.e. the UPS driver) [Klingenberg:  Figs. 11-14]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. PLD information may be communicated
to a portable computing device associated with delivery personnel delivering the package, such as the DIAD (Delivery Information Acquisition Device) carried by delivery personnel of UPS) [Klingenberg:  col. 25, line 7-11; Figs 13]; (i.e. FIG. 6 illustrates one embodiment of a delivery authorization form (DAF) 600, which may be used by a carrier such as UPS. A DAF may include a general information field 602 identifying the purpose or name of the form and identifying the carrier) [Klingenberg: col. 19, line 62-66; Figs. 6]; (i.e. the consignor may require that all consignees provide "live" or in-person signatures for release of a package, and would provide this information as a standing delivery preference to the carrier) [Klingenberg:  col. 5, line 31-36]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]),((i.e. the carrier to gain custody of the package) [Klingenberg:  col. 1, line 35-36]; (i.e. the carrier to deliver the package) [Klingenberg:  col. 2, line 26-27]; (i.e. carriers for delivery of an item, such as a parcel or package, by a common carrier) [Klingenberg:  col. 1, line 15-16]; (i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]) ((i.e. The delivery instructions can include, for example, the specific location at the delivery address where a package may be left) [Klingenberg: col. 11, line 31-33]; (i.e. indicate one of a variety of locations where the package could be left, including with the front desk or concierge of the apartment building.) [Klingenberg: col. 11, line 55-57]; (i.e. packages should be left on a table at the front door) [Klingenberg:  col. 31, line 57]; (i.e. packages can be left on the front porch) [Klingenberg:  col. 33, line 2-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to detect the delivery person and inform he/she the location that package should be left.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a proper and safe place. 
In the same field of endeavor, Wilf further discloses the claim limitation as follows:
((i.e. FIG. 8 is a flow chart for detecting logo graphics regions in a video image sequence) [Wilf:  col. 5, line 1-2; Fig. 8]; (i.e. A special logo detection process is outlined in FIG. 8. The video frame is subtracted by frame subtraction module 820, after the frame delay (block 810). Static elements such as logos are detected after the difference thresholding) [Wilf:  col. 9, line 50-55]; (i.e. several types of logos can be detected by the text process) [Wilf:  col. 9, line 47-48]), ;   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg with Wilf to program the system to detect a logo of in the video sequence.  
Therefore, the combination of Carter and Klingenberg will enable the security system to inform the user whether the delivery person is the expected one [Carter: col. 9, line 30-37; col. 10, line 1-9; col. 19, line 7-10].

Regarding claim 39, Carter meets the claim limitations as set forth in claim 38.Carter further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 38 (i.e. software can be executed at the personal computer) [Carter: col. 16, lines 11-12]; (i.e. stored in computer readable medium) [Carter: col. 11, line 6]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]):determine an identity ((i.e. the computerized controller includes an image recognition module 65 for identifying at least one of faces, eyes, and fingerprints) [Carter: col. 3, lines 63-65]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004])  of the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) associated with the retailer or the delivery organization based at least in part on analyzing the images (i.e. detects motion via a software application that analyzes the video images) [Carter: col. 16, line 7-8].
Carter does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable medium of claim 38, wherein the instructions are further executable to instruct the processor to: determine an identity of the delivery person associated with the retailer or the delivery organization based at least in part on analyzing the images.   
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. carrier delivery personnel are responsible for delivering packages along a regular route) [Klingenberg:  col. 31, line 49-50]; (i.e. the carrier may be UPS) [Klingenberg:  col. 8, line 30]; (i.e. the UPS driver) [Klingenberg:  Figs. 11-14]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter and Klingenberg to program the system to detect the delivery person and inform he/she the location that package should be left.  
Therefore, the combination of Carter and Klingenberg will enable the delivery person delivering the package in a proper and safe place.  

Regarding claim 40, Carter meets the claim limitations as set forth in claim 38.Carter further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 38 (i.e. software can be executed at the personal computer) [Carter: col. 16, lines 11-12]; (i.e. stored in computer readable medium) [Carter: col. 11, line 6]), wherein the instructions are further executable to instruct the processor to (The personal computer 80 runs a software application that includes a DVMS Database Application 82 and graphic user interfaces (GUIs). The personal computer 80, in accordance 35 with the software application, controls communication in the system 100, coordinates multiple communication devices in the system 100, and is used to define responses to prompts and events in the system 100.) [Carter: col. 7, line 33-39]): broadcast a message comprising a notification that ((i.e. the speaker broadcasts) [Carter: col. 10, line 48]; (i.e. a speaker for playing audio to the person at the entrance) [Carter: col. 2, line 21-22]) the delivery person ((i.e. a visitor) [Carter: col. 8, line 48]; (i.e. a delivery or repair person) [Carter: col. 1, line 29-30]) is being recorded based at least in part on identifying the presence of the package ((i.e. an audio-video communication system comprises a wireless exterior module located proximate an entrance, a computerized controller running a software application and a remote peripheral device. The wireless exterior module includes a proximity sensor for detecting a person at the entrance, a video camera for recording an image of the person at the entrance) [Carter: col. 1, line 58-64, Fig. 6-14]; (i.e. image recognition of faces, eyes and fingerprints can also be included in the system for authentication, security, and access) [Carter: col. 12, line 35-37]; (i.e. For applications requiring identification of a person, the camera can be directed to zoom in on known distinguishing characteristics of each particular person until identification has been made) [Center: para. 0004]).

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent 8,139,098 B2), (“Carter”), in view of Klingenberg (US Patent 7,765,131 B2), (“Klingenberg”), , in view of Wilf (US Patent 7,184,100 B2), (“Wilf”), further in view of Jackson et al. (US Patent 6,301,447 B1), (“Jackson”).
Regarding claim 32, Carter, Wilf, and Klingenberg meet the claim limitations as set forth in claim 31.Carter and Klingenberg further meet the claim limitations as follow.
The doorbell camera of claim 31 (i.e. a method) [Carter: col. 2, line 66], further comprising: a lens (i.e. This camera 210 preferably has a splash resistant body 225, a lens cover 238 over lens 216) [Carter: col. 15, line 15-17; Figs. 2, 7-9] coupled to the processor ((i.e. peripheral device is configured to electronically communicate with the computerized controller for viewing an image from the video camera) [Carter: col. 2, line 11-13; Figs. 2, 7-9]; (i.e. a computerized controller running a software application, video of the person at the entrance recorded using a camera located proximate the entrance) [Carter: col. 3, line 63-66; Figs. 2, 7-9];  (i.e. one or more computer processors in communication with said carrier database and said portable computing device) [Klingenberg:  col. 37, 17-19]), the lens (i.e. a lens) [Carter: col. 15, line 16; Figs. 2, 7-9] comprising a 180-degree field of view around a midline horizontal viewing plane; and the lens (i.e. a lens) [Carter: col. 15, line 16; Figs. 2, 7-9] further comprising a 180-degree field of view around a midline vertical viewing plane.  
Carter, Wilf, and Klingenberg do not explicitly disclose the following claim limitations (Emphasis added).
The doorbell camera of claim 31, further comprising: a lens coupled to the processor, the lens comprising a 180-degree field of view around a midline horizontal viewing plane; and the lens further comprising a 180-degree field of view around a midline vertical viewing plane.     
However, in the same field of endeavor Klingenberg further discloses the claim limitations and the deficient claim limitations, as follows:
the lens comprising a 180-degree field of view ((i.e. the plane signifies an approximate 180-degree field-of-view of the lens) [Jackson: col. 3, line 10-11]; (i.e. capturing 360 degree immersive stereoscopic images) [Jackson: col. 12, line 28-29]) around a midline horizontal viewing plane ((i.e. Offset mounting means 120 is again rotated 90 degrees in a counter-clockwise direction so that image capture means 110 is centered over left position 216 with lens 114 oriented toward right 3 image 240. Right 3 image 240 is captured using image capture means 110) [Jackson: col. 7, line 8-13; Fig. 2A]; (i.e. Offset mounting means 120 is again rotated 90 degrees in a counterclockwise direction so that image capture means 110 is centered over right position 212 with lens 114 oriented toward left 3 image 280. Left 3 image 280 is captured using image capture means 110. [Jackson: col. 7, line 46-51; Fig. 2A]); ((i.e. the plane signifies an approximate 180-degree field-of-view of the lens. In yet another embodiment, the plane signifies a field-of-view greater than 180 degrees) [Jackson: col. 3, line 10-13] ; (i.e. capturing 360 degree immersive stereoscopic images) [Jackson: col. 12, line 28-29]) around a midline vertical viewing plane ((i.e. Offset mounting means 120 is first offset to the right of center 210 so that image capture means 110 is centered over right position 212 and lens 114 is oriented toward right 1 image 220. Right 1 image 220 is captured using image capture means 110. Offset mounting means 120 is then rotated 90 degrees in a counterclockwise direction so that image capture means 110 is centered over top position 214 with camera lens 114 oriented toward right 2 image 230. Right 2 image 230 is captured using image capture means 110) [Jackson: col. 6, line 66 – col. 7, line 8; Fig. 2A]; (i.e. Offset mounting means 120 is rotated a final 90 degrees in a counter-clockwise direction so that image capture means 110 is centered over top position 214 with lens 114 oriented toward left 4 image 290. Left 4 image 290 is captured using image capture means 110.) [Jackson: col. 8, line 51-55; Fig. 2A]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter, Wilf, and Klingenberg with Jackson to set a specific range for a field-of-view of the camera.  
Therefore, the combination of Carter, Wilf, and Klingenberg will enable the system to detect the presence of visitors, such as a delivery person, within a proper field-of-view.  

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488